 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUSSELL C.,                                          Case No. 20-cv-256-MMA (RBM)
12                                       Plaintiff,
                                                          ORDER RE: JOINT STIPULATION
13   v.                                                   FOR ATTORNEYS’ FEES
14   ANDREW SAUL, Commissioner of
                                                          [Doc. No. 19]
     Social Security,
15
                                      Defendant.
16
17
18         On February 11, 2020, Russell C. (“Plaintiff”) filed this social security appeal
19   challenging the denial of his application for disability benefits. See Doc. No. 1. The
20   Court referred all matters arising in this social security appeal to the assigned Magistrate
21   Judge for report and recommendation (“R&R”) pursuant to 28 U.S.C. § 636(b)(1)(B) and
22   Civil Local Rule 72.1. See Doc. No. 7. On January 14, 2021, the Magistrate Judge
23   issued a R&R recommending that the Court (1) grant in part and deny in part Plaintiff’s
24   motion and (2) remand the Administrative Law Judge’s decision. See Doc. No. 14 at 17.
25   On March 24, 2021, the Court overruled the Commissioner’s objection, adopted the
26   Magistrate Judge’s R&R, granted in part and denied in part Plaintiff’s motion for
27   summary judgment, and remanded the matter to the Social Security Administration
28   pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative proceedings

                                                      1
                                                                               20-cv-256-MMA (RBM)
 1   consistent with the Court’s order and the Magistrate Judge’s R&R. See Doc. No. 17 at
 2   12.1 Also on March 24, 2021, the Clerk of Court issued the judgment. See Doc. No. 18.
 3   On May 26, 2021, the parties filed the instant stipulation2 that Plaintiff be awarded
 4   attorneys’ fees in the amount of $6,000.00 pursuant to the Equal Access to Justice Act
 5   (“EAJA”), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. See Doc. No. 19
 6   at 1.
 7             The EAJA allows a prevailing party to seek attorneys’ fees from the United States
 8   within thirty days of final judgment. See 28 U.S.C. § 2412(d). “A sentence four remand
 9   becomes a final judgment, for purposes of attorneys’ fees claims brought pursuant to the
10   EAJA, 28 U.S.C. § 2412(d), upon expiration of the time for appeal.” Akopyan v.
11   Barnhart, 296 F.3d 852, 854 (9th Cir. 2002) (citing Shalala v. Schaefer, 509 U.S. 292,
12   297 (1993)); see also 28 U.S.C. § 2412(d)(2)(G); Melkonyan v. Sullivan, 501 U.S. 89,
13   102 (1991) (“In sentence four cases, the filing period begins after the final judgment
14   . . . is entered by the court and the appeal period has run, so that the judgment is no longer
15   appealable.”). If one of the parties is the United States, either party may file a notice of
16   appeal within sixty days of the order appealed from. See Fed. R. App. P. 4(a)(1)(B). “A
17   plaintiff who obtains a sentence four remand is considered a prevailing party for purposes
18   of attorneys’ fees.” Akopyan, 296 F.3d at 854 (citing Shalala, 509 U.S. at 301–02).
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
26
27   1
         Citations refer to the pagination assigned by the CM/ECF system.
28   2
         The Court construes the parties’ stipulation as a joint motion pursuant to Civil Local Rule 7.2.

                                                            2
                                                                                             20-cv-256-MMA (RBM)
 1         Here, the Court finds that Plaintiff is the prevailing party in this action for purposes
 2   of attorneys’ fees, the parties’ joint motion is timely, and the stipulated amount of fees is
 3   reasonable. Accordingly, the Court GRANTS the parties’ joint motion for an attorneys’
 4   fees award of $6,000.00 pursuant to the EAJA.
 5         IT IS SO ORDERED.
 6
 7   Dated: June 3, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                20-cv-256-MMA (RBM)
